          Case:
         Case   19-10142, 09/06/2019,
              5:16-cr-00189-LHK       ID: 11423114,
                                  Document          DktEntry:
                                             404 Filed        8, Page
                                                       09/06/19   Page11ofof22
                                                                            FILED
                       UNITED STATES COURT OF APPEALS                          SEP 6 2019

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                       No.    19-10142

                Plaintiff-Appellee,              D.C. No.
                                                 5:16-cr-00189-LHK-1
 v.                                              Northern District of California,
                                                 San Jose
 SUNITHA GUNTIPALLY,

                Defendant-Appellant.             ORDER


Before: WARDLAW, NGUYEN, and HURWITZ, Circuit Judges

       The court adopts in full the Appellate Commissioner’s report and

recommendation. The motion of Sang Hui Michael Kim, Pascal F. Naples, and

Mark E. Schamel to withdraw as retained counsel and appellant Sunitha

Guntipally’s request to represent herself on appeal (Docket Entry No. 2) are

granted.

       The Clerk shall change this court’s docket to show that appellant Guntipally

represents herself on appeal: Sunitha Guntipally, Reg. No. 20027-111, FCI Dublin,

Federal Correctional Institution, 5701-8th St Camp Parks, Dublin, CA 94568.

With this order, the Clerk shall serve on appellant Guntipally a case opening packet

for pro se appeals.

MH/Appellate Commissioner
          Case:
         Case   19-10142, 09/06/2019,
              5:16-cr-00189-LHK       ID: 11423114,
                                  Document          DktEntry:
                                             404 Filed        8, Page
                                                       09/06/19   Page22ofof22



       Appellant Guntipally’s opening brief and excerpts of record are due October

22, 2019. The government’s answering brief is due November 21, 2019.

Appellant’s optional reply brief is due December 12, 2019.




MH/Appellate Commissioner                 2                                      19-10142
